NUMBER 13-08-597-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE JAMES BELL McCOY, SR.


                             On Petition for Writ of Mandamus


                                MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

        Relator, James Bell McCoy, Sr., filed a petition for writ of mandamus and a “ Motion

for Leave of Court to File Fewer Copies” in the above cause on October 23, 2008. The

Court GRANTS relator’s motion for leave of Court and allows relator to proceed based on

the number of copies of the documents that have already filed herein.

        The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W he n denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).

                                                                  PER CURIAM


Memorandum Opinion delivered and
filed this 29th day of October, 2008.




                                          2